 



Monaker Group, Inc 8-K [mkgi-8k_110220.htm]

Exhibit 10.1

 

THIS NOTE AND THE SECURITIES ISSUABLE UPON THE CONVERSION HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER
THE SECURITIES LAWS OF ANY STATE. THESE SECURITIES MAY NOT BE OFFERED, SOLD OR
OTHERWISE TRANSFERRED, PLEDGED OR HYPOTHECATED EXCEPT AS PERMITTED UNDER THE ACT
AND APPLICABLE STATE SECURITIES LAWS PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT OR AN EXEMPTION THEREFROM. THE ISSUER OF THESE SECURITIES MAY REQUIRE
AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE ISSUER THAT SUCH OFFER,
SALE OR TRANSFER, PLEDGE OR HYPOTHECATION OTHERWISE COMPLIES WITH THE ACT AND
ANY APPLICABLE STATE SECURITIES LAWS.

 

MONAKER GROUP, INC.

 

CONVERTIBLE PROMISSORY NOTE

 

$400,000.00 Effective November _, 2020

 

FOR VALUE RECEIVED, MONAKER GROUP, INC., a Nevada corporation (the “Company”)
promises to pay to HOTPLAY ENTERPRISE LIMITED, or its registered assigns
(“Investor”), in lawful money of the United States of America the principal sum
of FOUR HUNDRED THOUSAND Dollars ($400,000.00), or such lesser amount as shall
equal the then outstanding principal amount hereof, together with simple
interest from the date of this Convertible Promissory Note (this “Note”) on the
then outstanding principal balance at a rate equal to ONE PERCENT (1%) per
annum, computed on the basis of the actual number of days elapsed and a year of
365 days. All then outstanding principal, together with any then unpaid and
accrued interest and other amounts payable hereunder, shall be converted or
forgiven as set forth herein. This Note may be prepaid in whole or in part, at
any time and from time to time, without premium or penalty.

 

1.Definitions. As used in this Note, the following capitalized terms have the
following meanings:

 

(a)“Charter” shall mean the Company’s articles of incorporation as may be
amended or restated from time to time.

 

(b)“Common Stock” shall mean common stock of the Company.

 

(c)“Conversion Price” shall mean a conversion price equal to $2.00 per share of
Common Stock (as adjusted equitably for any stock splits or stock dividends
affecting the Common Stock).

 

(d)“Lien” shall mean, with respect to any property, any security interest,
mortgage, pledge, lien, claim, charge or other encumbrance.

 

Monaker Group, Inc. – Convertible Promissory Note

Effective November 3, 2020

1



 

 

(e)“Obligations” shall mean and include all loans, advances, debts, liabilities
and obligations, howsoever arising, owed by the Company to Investor of every
kind and description, now existing or hereafter arising under or pursuant to the
terms of this Note, including all interest, fees, charges, expenses, attorneys’
fees and costs and accountants’ fees and costs chargeable to and payable by the
Company hereunder and thereunder, in each case, whether direct or indirect,
absolute or contingent, due or to become due, and whether or not arising after
the commencement of a proceeding under Title 11 of the United States Code (11 U.
S. C. Section 101 et seq.), as amended from time to time (including
post-petition interest) and whether or not allowed or allowable as a claim in
any such proceeding.

 

(f)“Person” shall mean and include an individual, a partnership, a corporation
(including a business trust), a joint stock company, a limited liability
company, an unincorporated association, a joint venture or other entity or a
governmental authority.

 

(g)“Share Exchange Agreement” shall mean that certain Share Exchange Agreement
entered into by and among the Company, the Investor and various stockholders of
the Investor, as may be amended from time to time.

 

2.Payments.

 

(a)Interest. Accrued interest on this Note shall be converted or forgiven as set
forth herein.

 

(b)Automatic Forgiveness in Certain Circumstances. In the event the Share
Exchange Agreement is terminated pursuant to Section 10.1(a) of the Share
Exchange Agreement; by Investor and Principal Stockholder (as such term is
defined in the Share Exchange Agreement), pursuant to Section 10.1(b) of the
Share Exchange Agreement; or by the Company pursuant to Sections 10.1(c),
10.1(e)(solely in the event that the Company terminates the Share Exchange
pursuant to Section 10.1(e) because Investor (x) is not able to obtain audited
and interim financial statements in the form required by the Securities and
Exchange Commission, or (y) does not supply all of the information required in
order for the Company to file its initial Proxy Statement, by the date which
falls 75 days after the date the Share Exchange Agreement was entered into or in
the event that the Axion Ventures, Inc. share exchange agreement is terminated),
10.1(g), or 10.1(i), then outstanding principal amount of this Note, plus all
accrued and unpaid interest, shall be forgiven in full and the Company shall
have no further obligation to the Investor hereunder.

 

3.Events of Default. The occurrence of any of the following shall constitute an
“Event of Default” under this Note:

 

(a)Failure to Convert. The Company shall fail to convert when due any principal
or interest hereunder into shares of Common Stock of the Company within five (5)
business days after the date required hereunder;

 

(b)Voluntary Bankruptcy or Insolvency Proceedings. The Company shall (i) apply
for or consent to the appointment of a receiver, trustee, liquidator or
custodian of itself or of all or a substantial part of its property, (ii) make a
general assignment for the benefit of its or any of its creditors, (iii) be
dissolved or liquidated, (iv) commence a voluntary case or other proceeding
seeking liquidation, reorganization or other relief with respect to itself or
its debts under any bankruptcy, insolvency or other similar law now or hereafter
in effect or consent to any such relief or to the appointment of or taking
possession of its property by any official in an involuntary case or other
proceeding commenced against it, or (v) take any action for the purpose of
effecting any of the foregoing.

 

Monaker Group, Inc. – Convertible Promissory Note

Effective November 3, 2020

2



 

 

(c)Involuntary Bankruptcy or Insolvency Proceedings. Proceedings for the
appointment of a receiver, trustee, liquidator or custodian of the Company, or
of all or a substantial part of the property thereof, or an involuntary case or
other proceedings seeking liquidation, reorganization or other relief with
respect to the Company, if any, or the debts thereof under any bankruptcy,
insolvency or other similar law now or hereafter in effect shall be commenced
and an order for relief entered or such proceeding shall not be dismissed or
discharged within 60 days of commencement.

 

4.Rights of Investor upon Default. Upon the occurrence of any Event of Default
(other than an Event of Default described in Sections 3(b) or 3(c)) and at any
time thereafter during the continuance of such Event of Default, Investor may,
by written notice to the Company, declare all outstanding Obligations payable by
the Company hereunder to be immediately due and payable without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived, anything contained herein to the contrary notwithstanding.
Upon the occurrence of any Event of Default described in Sections 3(b) or 3(c),
immediately and without notice, all outstanding Obligations payable by the
Company hereunder shall automatically become immediately due and payable,
without presentment, demand, protest or any other notice of any kind, all of
which are hereby expressly waived, anything contained herein to the contrary
notwithstanding. In addition to the foregoing remedies, upon the occurrence and
during the continuance of any Event of Default, Investor may, with the written
consent of the Investor, exercise any other right, power or remedy granted to it
by this Note or otherwise permitted to it by law, either by suit in equity or by
action at law, or both. Additionally, upon the occurrence of any Event of
Default, the outstanding principal balance of this Note shall bear interest
(“Default Interest”) while such default exists at the lesser of: (a) eighteen
percent (18%) per annum and (b) the maximum legally permissible rate (the
“Default Rate”).

 

5.Conversion.

 

(a)Automatic Conversion in Certain Circumstances. If the Share Exchange
Agreement is terminated by Investor and/or Principal Stockholder (as applicable)
pursuant to Sections 10.1(d), 10.1(e)(provided that in the event Investor and/or
Principal Stockholder (as applicable) terminates the Share Exchange Agreement in
the event that the Axion Ventures, Inc. share exchange agreement is terminated,
Section 2(b) hereof shall apply), 10.1(f), or 10.1(h) of the Share Exchange
Agreement or by the Company pursuant to Sections 10.1(d), or 10.1(e)(except as
otherwise provided in Section 2(b) above, in which case Section 2(b) above shall
apply) of the Share Exchange Agreement, then the then outstanding principal
amount of this Note together with all accrued and unpaid interest under this
Note shall automatically convert into fully paid and nonassessable shares of
Common Stock at a price per share equal to the Conversion Price. The Company
shall cause to be delivered stock certificates to or as directed by Investor as
set forth in this Section 5.

 

Monaker Group, Inc. – Convertible Promissory Note

Effective November 3, 2020

3



 

 

(b)Conversion Procedure.

 

(i)Conversion Pursuant to Section 5(a). If this Note is to be automatically
converted pursuant to Section 5(a), written notice shall be delivered to
Investor at the address last shown on the records of the Company for Investor or
given by Investor to the Company for the purpose of notice, notifying Investor
of the general terms of the conversion to be effected, specifying the Conversion
Price, the principal amount of the Note to be converted, together with all
accrued and unpaid interest and the date on which such conversion is expected to
occur and calling upon Investor to surrender to the Company, in the manner and
at the place designated, this Note. The Company shall, as soon as practicable
thereafter, issue and deliver to Investor a certificate or certificates for the
number of shares to which Investor shall be entitled upon such conversion, or
shall otherwise issue such shares in book-entry form and provide Investor
confirmation thereof.

 

(ii)Fractional Shares; Interest; Effect of Conversion. No fractional shares
shall be issued upon conversion of this Note. In lieu of the Company issuing any
fractional shares to Investor upon the conversion of this Note, the Company
shall round up any fractional share of Common Stock which would otherwise be due
to the Investor upon conversion hereof. Upon conversion of this Note in full and
the payment of the amounts specified in this paragraph, the Company shall be
forever released from all its Obligations and liabilities under this Note and
this Note shall be deemed of no further force or effect, whether or not the
original of this Note has been delivered to the Company for cancellation.

 

(c)Cap on Shares of Common Stock. Notwithstanding anything herein to the
contrary, the maximum number of shares of Common Stock to be issued in
connection with the conversion of this Note (and upon conversion or exercise of
any other securities required to be aggregated with the conversion of this Note
pursuant to the applicable rules and requirements of the NASDAQ Capital Market),
or otherwise as provided herein, shall not (i) exceed 19.9% of the outstanding
shares of Common Stock on the date of this Note, (ii) exceed 19.9% of the
combined voting power of the then outstanding voting securities of the Company
on the date of this Note, in each of subsections (i) and (ii) before the
issuance of the Common Stock hereunder in connection with any conversion, or
(iii) otherwise exceed such number of shares of Common Stock that would violate
applicable listing rules of the NASDAQ Capital Market in the event the Company’s
stockholders do not approve the issuance of the Common Stock issuable in
connection with a conversion of this Note (and upon conversion or exercise of
any other securities required to be aggregated with the conversion of this Note
pursuant to the applicable rules and requirements of the NASDAQ Capital Market),
or otherwise as provided herein.

 

6.Representations and Warranties of the Company. The Company represents and
warrants to the Investor that:

 

(a)Due Incorporation, Qualification, etc. The Company (i) is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Nevada; (ii) has the power and authority to own, lease and operate its
properties and carry on its business as now conducted; and (iii) is duly
qualified, licensed to do business and in good standing as a foreign corporation
in each jurisdiction where the failure to be so qualified or licensed could
reasonably be expected to have a material adverse effect on the Company.

 

Monaker Group, Inc. – Convertible Promissory Note

Effective November 3, 2020

4



 

 

(b)Authority. The execution, delivery and performance by the Company of the Note
and the consummation of the transactions contemplated thereby (i) are within the
power of the Company and (ii) have been duly authorized by all necessary actions
on the part of the Company.

 

(c)Enforceability. The Note has been, or will be, duly executed and delivered by
the Company and constitutes, or will constitute, a legal, valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms, except as limited by bankruptcy, insolvency or other laws of general
application relating to or affecting the enforcement of creditors’ rights
generally and general principles of equity.

 

(d)Non-Contravention. The execution and delivery by the Company of the Note and
the performance and consummation of the transactions contemplated hereby do not
and will not (i) violate the Charter or bylaws of the Company, or any material
judgment, order, writ, decree, statute, rule or regulation applicable to the
Company; or (ii) result in the creation or imposition of any Lien upon any
property, asset or revenue of the Company or the suspension, revocation,
impairment, forfeiture, or nonrenewal of any material permit, license,
authorization or approval applicable to the Company, its business or operations,
or any of its assets or properties.

 

(e)Approvals. No consent, approval, order or authorization of, or registration,
declaration or filing with, any governmental authority or other Person
(including, without limitation, the shareholders of any Person) is required in
connection with the execution and delivery of the Notes by the Company and the
performance and consummation of the transactions contemplated thereby, other
than such as have been obtained and remain in full force and effect and other
than such qualifications or filings under applicable securities laws as may be
required in connection with the transactions contemplated by this Note.

 

7.Representations and Warranties of Investor. Investor represents and warrants
to the Company upon the acquisition of the Note as follows:

 

(a)Binding Obligation. Investor has full legal capacity, power and authority to
execute and deliver this Note and to perform its obligations hereunder. This
Note constitutes valid and binding obligations of Investor, enforceable in
accordance with its terms, except as limited by bankruptcy, insolvency or other
laws of general application relating to or affecting the enforcement of
creditors’ rights generally and general principles of equity.

 

Monaker Group, Inc. – Convertible Promissory Note

Effective November 3, 2020

5



 

 

(b)Securities Law Compliance. Investor has been advised that the Note and the
underlying securities have not been registered under the Act and any applicable
state securities laws and, therefore, cannot be resold unless it or they are
registered under the Act and applicable state securities laws or unless an
exemption from such registration requirements is available. Investor is aware
that the Company is under no obligation to affect any such registration with
respect to the Note or the underlying securities or to file for or comply with
any exemption from registration. Investor has not been formed solely for the
purpose of making this investment and is purchasing the Note for its own account
for investment, not as a nominee or agent, and not with a view to, or for resale
in connection with, the distribution thereof, and Investor has no present
intention of selling, granting any participation in, or otherwise distributing
the same. Investor has such knowledge and experience in financial and business
matters that Investor is capable of evaluating the merits and risks of such
investment, is able to incur a complete loss of such investment without
impairing Investor’s financial condition and is able to bear the economic risk
of such investment for an indefinite period of time. Investor is an “accredited
investor” as such term is defined in Rule 501 of Regulation D under the Act and
shall submit to the Company such further assurances of such status as may be
reasonably requested by the Company. The residency of Investor (or, in the case
of a partnership or corporation, such entity’s principal place of business) is
correctly set forth beneath Investor’s name on the signature page hereto.

 

(c)Access to Information. Investor acknowledges that the Company has given
Investor access to the corporate records and accounts of the Company and to all
information in its possession relating to the Company, has made its officers and
representatives available for interview by Investor, and has furnished Investor
with all documents and other information required for Investor to make an
informed decision with respect to the purchase of the Note.

 

(d)Tax Advisors. Investor has reviewed with its own tax advisors the U.S.
federal, state and local and non-U.S. tax consequences of this investment and
the transactions contemplated by this Note. With respect to such matters,
Investor relies solely on any such advisors and not on any statements or
representations of the Company or any of its agents, written or oral. Investor
understands that it (and not the Company) shall be responsible for its own tax
liability that may arise as a result of this investment and the transactions
contemplated by this Note.

 

(e)Purchase Price. Investor shall have delivered to the Company the principal
sum of One Million Dollars ($1,000,000.00).

 

(f)No “Bad Actor” Disqualification Events. Neither (i) the Investor, (ii) any of
its directors, executive officers, general partners or managing members, nor
(iii) any beneficial owner of any of the Company’s voting equity securities (in
accordance with Rule 506(d) of the Act) held by the Investor if such beneficial
owner is deemed to own 20% or more of the Company’s outstanding voting
securities (calculated on the basis of voting power) is subject to any
disqualifications described in Rule 506(d)(1)(i) through (viii) of the Act
(“Disqualification Events”), except for Disqualification Events covered by Rule
506(d)(2)(ii) or (iii) or (d)(3) under the Act and disclosed reasonably in
advance of the date hereof in writing in reasonable detail to the Company.

 

8.Miscellaneous.

 

(a)Waivers and Amendments. Any provision of this Note may be amended, waived or
modified only with the written consent of the Company and of the Investor.

 

(b)Governing Law. This Note and all actions arising out of or in connection
herewith or therewith shall be governed by and construed in accordance with the
laws of the State of Florida without regard to the conflicts of law provisions
of the State of Florida or of any other state.

 

Monaker Group, Inc. – Convertible Promissory Note

Effective November 3, 2020

6



 

 

(c)Survival. The representations, warranties, covenants and agreements made
herein shall survive the execution and delivery of this Note.

 

(d)Jurisdiction and Venue. Investor and the Company irrevocably consent to the
exclusive jurisdiction of, and venue in, the state courts in Broward County in
the State of Florida, in connection with any matter based upon or arising out of
this Note or the matters contemplated herein or therein, and agree that process
may be served upon them in any manner authorized by the laws of the State of
Florida for such Persons.

 

(e)Waiver of Jury Trial; Judicial Reference. Investor hereby agrees and the
Company hereby agrees to waive their respective rights to a jury trial of any
claim or cause of action based upon or arising out of this Note.

 

(f)Successors and Assigns. Subject to the restrictions on transfer set forth
herein, the rights and obligations of the Company and Investor under this Note
shall be binding upon and benefit the successors, assigns, heirs, administrators
and transferees of the parties.

 

(g)Transfer and Replacement of this Note. The Company will keep, at its
principal executive office, books for the recordation of the Investors and
recordation of transfer of this Note. Prior to presentation of this Note for
transfer, the Company shall treat the Person in whose name this Note is recorded
as the owner and holder of this Note for all purposes whatsoever, whether or not
this Note shall be overdue, and the Company shall not be affected by notice to
the contrary. Subject to any restrictions on or conditions to transfer set forth
in this Note, the holder of this Note, at its option, may in person or by duly
authorized attorney surrender the same for exchange at the Company’s chief
executive office, and promptly thereafter and at the Company’s expense, except
as provided below, receive in exchange therefor this Note in the principal
requested by such holder, dated the date to which interest shall have been paid
on this Note or, if no interest shall have yet been so paid, dated the date of
this Note and recorded in the name of such Person or Persons as shall have been
designated in writing by such holder or its attorney for the same principal
amount as the then unpaid principal amount of this Note. Upon receipt by the
Company of evidence reasonably satisfactory to it of the ownership of and the
loss, theft, destruction or mutilation of this Note and (a) in the case of loss,
theft or destruction, of indemnity reasonably satisfactory to it; or (b) in the
case of mutilation, upon surrender thereof, the Company, at its expense, will
execute and deliver in lieu thereof a new Note executed in the same manner as
this Note, in the same principal amount as the unpaid principal amount of this
Note and dated the date to which interest shall have been paid on this Note or,
if no interest shall have yet been so paid, dated the date of this Note.

 

(h)Transfer of this Note or Securities Issuable on Conversion Thereof. Subject
to the proviso in the following sentence, neither this Note nor the securities
issued upon conversion hereof may be transferred by Investor without the prior
written consent of the Company. Investor shall have no further restrictions on
transferability of the underlying securities following the earlier of: (a)
consummation of the Share Exchange Agreement and (b) the date that is six months
from the date of this Note, provided that all transfers of this note and/or any
securities underlying this Note shall comply with applicable law.

 

Monaker Group, Inc. – Convertible Promissory Note

Effective November 3, 2020

7



 

 

(i)Assignment by the Company. The rights, interests or obligations of the
Company hereunder may not be assigned, by operation of law or otherwise, in
whole or in part, by the Company without the prior written consent of the
Investor.

 

(j)Entire Agreement. This Note constitutes and contains the entire agreement
among the Company and Investor and supersedes any and all prior agreements,
negotiations, correspondence, understandings and communications among the
parties, whether written or oral, respecting the subject matter hereof.

 

(k)Notices. All notices, requests, demands, consents, instructions or other
communications required or permitted hereunder shall be in writing and faxed,
mailed, emailed or delivered to each party as follows: (i) if to Investor, at
Investor’s address, facsimile number or electronic mail address set forth
beneath Investor’s name on the signature page hereto, or at such other address,
facsimile number or electronic mail address as Investor shall have furnished the
Company in writing, or (ii) if to the Company, at the Company’s address,
facsimile number or electronic mail address set forth beneath the Company’s name
on the signature page hereto, or at such other address, facsimile number or
electronic mail address as the Company shall have furnished to Investor in
writing. All such notices and communications will be deemed effectively given
the earlier of (i) when received, (ii) when delivered personally, (iii) one
business day after being deposited with an overnight courier service of
recognized standing, (iv) four days after being deposited in the U.S. mail,
first class with postage prepaid, (v) if sent via facsimile, upon confirmation
of facsimile transfer or (vi) if sent via electronic mail, when directed to the
relevant electronic mail address, if sent during normal business hours of the
recipient, or if not sent during normal business hours of the recipient, then on
the recipient’s next business day.

 

(l)Expenses. The Company and Investor shall be responsible for their own legal
fees and other expenses incurred in connection with the negotiation, drafting
and execution of this Note.

 

(m)Severability of this Note. If any provision of this Note shall be judicially
determined to be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.

 

(n)Usury. If any interest is paid on this Note that is deemed to be in excess of
the then legal maximum rate, then that portion of the interest payment
representing an amount in excess of the then legal maximum rate shall be deemed
a payment of principal and applied against the principal of this Note.

 

(o)Waivers. The Company hereby waives notice of default, presentment or demand
for payment, protest or notice of nonpayment or dishonor and all other notices
or demands relative to this instrument.

 

Monaker Group, Inc. – Convertible Promissory Note

Effective November 3, 2020

8



 

 

(p)Review and Knowledge. Each party herein expressly represents and warrants to
all other parties hereto that (a) before executing this Note, said party has
fully informed itself of the terms, contents, conditions and effects of this
Note; (b) said party has relied solely and completely upon its own judgment in
executing this Note; (c) said party has had the opportunity to seek and has
obtained the advice of its own legal, tax and business advisors before executing
this Note; (d) said party has acted voluntarily and of its own free will in
executing this Note; and (e) this Note is the result of arm’s length
negotiations conducted by and among the parties and their respective counsel.

 

(q)Counterparts. This Note and any signed agreement or instrument entered into
in connection with this Note, may be executed in one or more counterparts, all
of which shall constitute one and the same instrument. Any such counterpart, to
the extent delivered by means of a facsimile machine or by .pdf, .tif, .gif,
.jpeg or similar attachment to electronic mail (any such delivery, an
“Electronic Delivery”) shall be treated in all manner and respects as an
original executed counterpart and shall be considered to have the same binding
legal effect as if it were the original signed version thereof delivered in
person. No party shall raise the use of Electronic Delivery to deliver a
signature or the fact that any signature or agreement or instrument was
transmitted or communicated through the use of Electronic Delivery as a defense
to the formation of a contract, and each such party forever waives any such
defense, except to the extent such defense relates to lack of authenticity.

 

(Signature Page Follows)

 

Monaker Group, Inc. – Convertible Promissory Note

Effective November 3, 2020

9



 

 

The parties have caused this Note to be duly executed and delivered as of the
date first written above.

 

  COMPANY:       MONAKER GROUP, INC.       a Nevada corporation

 

  By:  [image_002.jpg]   Name: William Kerby   Title: CEO   Address: 2893
Executive Park Dr. #201 Weston Florida USA 33331

 

Monaker Group, Inc. – Convertible Promissory Note

Effective November 3, 2020

10



 

 

The parties have caused this Note to be duly executed and delivered as of the
date first written above.

 

  Investor:       HOTPLAY ENTERPRISE LIMITED

 

   [ex101-01.jpg]           Name:

Athid Nanthawaroon and

Nithinan Boonyawattanapisut

            Title: Director             Address:    

 

Monaker Group, Inc. – Convertible Promissory Note

Effective November 3, 2020

11



 